PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/892,405
Filing Date: 8 Feb 2018
Appellant(s): Cole et al.



__________________
Nelson D. Monterrosa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 03/11/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-7, 9-13, 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art as disclosed in the Specification (“AAPA”) and in view of US 20160182894 to Haimovitch (“Haimovitch”) and further in view of US 20130093897 to Fan (“Fan”).


(2) Response to Argument
General Response:
Specification Paragraphs 3-8 describe Applicant Admitted Prior Art (“AAPA”). 
Substantively, AAPA is directed to “Cameras at different camera positions may have different default points of view, … a user may have turned his and/or her head and have a user point of view of the environment which is different from the default point of view of a camera … A producer or user may choose to switch between which camera is used as the source of content being viewed by a user in response to changes in the location of action or for other reasons.”  AAPA, Specification, Paragraphs 4-5.  What defines the location of the action of interest to the user? That seems to be the user’s own point of view in the real environment.
Appellant seeks to automate the user choice. Specification describes the automation to require at least head orientation sensors.  See Specification, Paragraph 65.  This is not claimed.

There are notable differences between the claims and the AAPA, represented by words in bold:  
(1)  The claim recites “determining an intended user viewpoint in the environment based on a first viewpoint of the first camera and a head orientation of a user of the playback system relative to the first viewpoint.”  AAPA does not Explicitly state that the user “determines” his own hear orientation to determine that his own view differs from the displayed camera view.  

And, as further cited evidence of obviousness, Fan teaches: “determining the direction the eyes or the head of the user(s) are facing) in the image can be utilized in combination with known objects within sight of the location of the user(s). … Once the object being observed by the user(s) is determined, one or more cameras 191 can be directed (such as by control signals from the server 130) to capture images of the observed object,” or a camera with the right field of view can be identified and selected. Fan, Paragraphs 71, 59-60.  Fan corresponds to the preferred embodiments in Specification, Paragraph 65.
Fan links the concepts of AAPA, that user head orientation can be used to determine the objects of interest, and that can be used to select the best camera perspective.
This is a substantive evidence of obviousness.

(2) The claims recite “identifying, on a model of the environment, a location corresponding to the intended user viewpoint and a corresponding field of view.”  Thus the claimed model is a reference to available camera viewpoints and fields of view that provides for a selection of a camera having a desired view point and a field of view. 
AAPA describes this functionality:  AAPA identifies one of multiple “Cameras at different camera positions may have different default points of view [viewpoints], e.g., 
In additional evidence, Haimovitch teaches multiple examples that digitize such a model for use by computer intelligence in selecting a camera view:  “Each environment model 223 comprises … photorealistic rendering of the environment … modeling of the environment from images … polygonal mesh fitted to 3D data …” Haimovitch, Paragraph 236.  This reads on the preferred embodiment of “mesh model 1900 of an environment” in Specification, Paragraph 169.

As noted, the claims do not modify AAPA with any particular steps of automation.  And, if that was not enough, Fan and Haimovitch provide examples of the preferred embodiments of the Specification.
Thus, there is a substantive evidence of obviousness under the Graham V. Deere considerations.


Response to Specific Arguments 
On Page 8, Appellant argues on the basis of this assertion:  “In the AAPA, while a producer switches camera views based on information about the location of action, the producer does not perform a camera switch based on an intended user viewpoint and a head orientation of the user.”
Appellant misquotes the AAPA for purposes of this argument.  AAPA recited “A producer or user may choose to switch …”  As noted above, (a) a user is aware of his 

On Page 9, Appellant argues on the basis of this statement:  “That is, the AAPA does not attempt to identify a location "on a model of the environment" and "corresponding to the intended user viewpoint and a corresponding field of view" in the manner recited in independent claim 1, because paragraph [0005] of the AAPA merely mentions in passing that the camera may be switched in response to a "location of action."”
As noted above, the claims describe a “model of the environment” as a selection of available viewpoints and fields of view, which is precisely described by AAPA:  “camera positions may have different default points of view [viewpoints], e.g., default portions of a environment which are captured [fields of view].”  Specification, Paragraphs 4-5.  And Haimovitch provides much additional detail on such models.

On Page 10, paragraphs 1-2, Appellant argues “Haimovitch describes generating views and viewing paths of an environment based on a model of the environment, the views and viewing paths generated in Haimovitch are "preprogrammed cinematic paths" or "chosen by a user" via a specific "path selection module." … In contrast, independent claim 1 recites "determining an intended user viewpoint in the environment based on a first viewpoint of the first camera and a head orientation of a user of the playback system relative to the first viewpoint."”


On Page 10, third paragraph, Appellant argues:  “Haimovitch describes models of an environment, Haimovitch fails to teach or suggest identifying a location on any model that "correspond[s] to [an] intended user viewpoint and a corresponding field of view," where the intended user view point is determined based on "a head orientation of a user. .. relative to the first viewpoint." As such, Haimovitch also does not remedy the deficiencies in the AAPA with respect to this feature recited in independent claim 1.”
Examiner notes that Haimovitch was not cited and is not required to recite the claim in its entirety. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
AAPA and Fan were cited for claim features directed to determining user view points.
Haimovitch provides examples of digital models of the environment which include “imaging direction data for each camera” as in Paragraph 227 and are used to provide “a photo-realistic rendering of an event with user-selectable novel views” as in Paragraph 17.  Thus it is either in field of Applicant’s endeavor or pertinent to the problems of modeling an environment of multiple camera perspectives for seamless user experience. It has been held that a prior art reference must either be in the field of In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

On Page 11, Appellant substantively argues:  “Fan remains silent with regards to determining a head orientation of a user in relation to a first viewpoint of a first camera. That is, Fan does not teach any reference point to which a head orientation of a user is relative, and, as a result, Fan cannot teach or suggest "determining an intended user viewpoint ... based on a first viewpoint of the first camera and a head orientation of a user of the playback system relative to the first viewpoint," as recited in independent claim 1.”
Examiner notes that, according to the Specification, (Paragraphs 4, Paragraph 69, and Fig. 6) the “viewpoint of the first camera” only affects the “determining an intended user viewpoint” as far as “user may have turned his and/or her head and have a user point of view of the environment which is different from the default point of view of a camera supplying the content being viewed.”  This is AAPA, Specification, Paragraph 4.  See similar features cited in Fan, Paragraph 71.
Appellant explains no other way by which a first camera viewpoint can affect determination of where the user is looking in the environment.
Specification, Paragraph 69 and Figs. 6-8 further describe that “outputting image data captured by the first camera C1 402, as a function of the determined first camera point of view 507 and the headmount orientation” however, determining whether the first 

Appellant argues in the last paragraph of Page 11:  “Fan cannot be considered teach or suggest "identifying, on a model of the environment, a location corresponding to the intended user viewpoint and a corresponding field of view,"”
Examiner notes that AAPA and Haimovitch (not Fan) were cited in rejecting this feature.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On Page 13, Appellant argues regarding Claim 5:  “paragraph [0005] of the AAPA is completely silent regarding receiving a signal of any kind (at any time) before making a switch between cameras.”
As noted in Claim 1, Fan and Haimovitch describe signals that can be used in automation of AAPA, for example:  “one or more cameras 191 can be directed (such as by control signals from the server 130) to capture images of the observed object”  Fan, Paragraphs 71, 59-60.

On page 14, Appellant argues regarding Claim 10:  “a review of Haimovitch shows that this reference never defines or mentions UV maps or UV mapping of any 
Examiner notes that (a) Appellant argues that UV map is a term of art, but cites no convention in the art or definition contrary to the cited art.  
(b) Claim 10 recites:  “applying the at least one image of the environment in the second content stream to the mesh model in accordance with a second UV map to generate a rendered second content stream” which indicates that a UV map can be a composition of multiple camera images for rendering an output image.  See Specification, Fig. 20.  Haimovitch teaches this embodiment as cited:  “a photorealistic rendering of an event includes a plurality of cameras for imaging the event with a plurality of image frames;”  Haimovitch, Paragraph 15.  Also see examples such as “6. Image Combiner. Overlay several sources of imagery data from different sources.” in Paragraphs 421 and 428.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Mikhail Itskovich/
Examiner, Art Unit 2483
Conferees:
/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483           
                                                                                                                                                                                                                                                                                                                                                                                                     


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.